IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 KATHLEEN J. SHERMAN,                         : No. 117 WM 2018
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 WILLIAM E. SHERMAN,                          :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of October, 2018, the Application for Leave to File

Supplement is GRANTED.

      The Application for Extraordinary Relief is DENIED, WITHOUT PREJUDICE to

seek similar relief in the Court of Common Pleas of Jefferson County. See Pa.R.J.A. 701.